tcmemo_2007_100 united_states tax_court hubert w n chang petitioner v commissioner of internal revenue respondent docket no 12008-05l filed date hubert w n chang pro_se jonathan j ono for respondent memorandum opinion haines judge petitioner filed a petition with this court in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for through years at issue pursuant 1unless otherwise indicated all section references are to continued to sec_6330 petitioner seeks review of respondent’s determination the issue for decision is whether respondent’s determination that collection action could proceed for federal_income_tax liabilities for the years at issue was an abuse_of_discretion background the stipulation of facts and attached exhibits are incorporated herein by this reference petitioner resided in honolulu hawaii when he filed his petition petitioner did not file federal_income_tax returns for and and did not make estimated_tax payments for these years respondent filed substitutes for return on date for and on date respondent mailed petitioner three notices of deficiency determining income_tax deficiencies of dollar_figure dollar_figure and dollar_figure for respectively and additions to tax under sec_6651 continued the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar on date this court’s order to show cause under rule f dated date was made absolute and the facts and evidence set forth in respondent’s proposed stipulation of facts attached as exhibit a to respondent’s motion for order to show cause under rule f filed on date were deemed stipulated pursuant to rule f for purposes of this case of dollar_figure dollar_figure dollar_figure for respectively and a of dollar_figure dollar_figure dollar_figure for respectively in response to respondent’s notices of deficiency petitioner filed a petition with this court in chang v commissioner docket no the court dismissed petitioner’s case for lack of prosecution and entered a decision on date which held that petitioner was liable for the income_tax deficiencies along with additions to tax for and on date respondent assessed the deficiencies along with additions to tax and interest for and petitioner also failed to file federal_income_tax returns for and and did not make estimated_tax payments for these years respondent filed substitutes for return on date for and and filed a substitute for return on date for on date respondent mailed petitioner three notices of deficiency determining income_tax deficiencies of dollar_figure dollar_figure and dollar_figure for respectively and additions to tax under sec_6651 of dollar_figure dollar_figure dollar_figure for respectively and a of dollar_figure dollar_figure dollar_figure for respectively on date respondent mailed petitioner a notice_of_deficiency determining an income_tax deficiency of dollar_figure and additions to tax under sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively for petitioner received but did not file a petition with respect to the notices of deficiency for and respondent assessed the deficiencies along with additions to tax and interest for and on march may march and date respectively petitioner’s assessed tax_liabilities for through have not been fully paid on date respondent mailed petitioner a notice_of_federal_tax_lien filing and notice of your right to a hearing under sec_6320 notice_of_federal_tax_lien with respect to the years at issue on date petitioner submitted form request for a collection_due_process_hearing in which he argued the internal_revenue_service did not have the authority to file a lien and asserted other frivolous tax-protester arguments petitioner’s request did not address any alternative methods of collection on date a hearing was held by telephone between petitioner and respondent’s appeals_office on date appeals mailed petitioner a notice_of_determination sustaining the filing of the notice_of_federal_tax_lien the notice_of_determination stated in part the taxpayer has filed an appeal under he has appealed the filing of the notice_of_federal_tax_lien filed for the delinquent accounts the taxpayer has raised only frivolous issues in his appeals and in correspondence he submitted since he made his appeal he has not raised any non-frivolous issues all the legal and procedural requirements for the filing of the lien have been met the taxpayer has not made any non-frivolous arguments in his appeal he has declined our offer to discuss legitimate alternatives to the proposed lien filing action in response to the notice_of_determination petitioner timely filed his petition on date in which petitioner alleges the basis of my complaint is what i believe to be the lack of a valid summary record of assessment form 23-c assessment certificate pursuant to sec_301_6203-1 without a valid assessment there is no liability without a liability there can be no lien discussion where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 114_tc_604 114_tc_176 the underlying tax_liability is properly at issue if the taxpayer did not receive a statutory_notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability sec_6330 see 118_tc_572 where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s determination for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite the abuse_of_discretion standard requires the court to decide whether respondent’s determination was arbitrary capricious or without sound basis in fact or law 112_tc_19 keller v commissioner tcmemo_2006_166 fowler v commissioner tcmemo_2004_163 petitioner received a notice_of_deficiency for each year at issue but filed a petition with this court only for and which resulted in a decision for respondent petitioner did not file a petition to redetermine the deficiency for or therefore petitioner cannot contest the validity of the underlying income_tax_liability for any of the years at issue and this court will review respondent’s determination for abuse_of_discretion because petitioner is barred from contesting his underlying liability for the years at issue he was permitted at the hearing only to raise other matters eg to challenge the appropriateness of the intended method of collection offer alternatives to collection or raise a spousal defense to collection see sec_6330 petitioner contends that before respondent may proceed with the lien action respondent must demonstrate that the underlying tax assessments for the years at issue were valid petitioner argues that respondent’s appeals_office failed to verify or prove that the assessments in question were valid inasmuch as respondent failed to produce form sec_23 c assessment certificate -- summary record of assessments for each year at issue although federal tax assessments are formally recorded on form_23 c this court has held that forms certificate of assessments payments and other specified matters are presumptive evidence on which respondent’s appeals_office may rely to verify that an assessment has been made against a person for purposes of sec_6320 and sec_6330 115_tc_35 where the taxpayer is provided with forms after the hearing and before trial and the taxpayer does not show any irregularity in the assessment procedure that would raise a question about the validity of the assessments the taxpayer is not prejudiced see 118_tc_162 in this case respondent provided to petitioner and this court forms for each year at issue reflecting the assessment of each tax_liability this court finds that the forms respondent prepared with respect to petitioner’s tax_liabilities for the years at issue establish respondent properly assessed those liabilities and that those liabilities remain unpaid petitioner has not shown any irregularity in respondent’s assessment procedures that raises a question about the validity of respondent’s assessments of those tax_liabilities throughout this case petitioner also presented tax-protester arguments including respondent has no jurisdiction over him the internal_revenue_service has not complied with the paperwork reduction act and respondent lacks authority to assert income_tax deficiencies petitioner’s assertions have been rejected by this court and other courts and we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir see eg 127_tc_200 n rejecting as without merit the argument that the requirement to file a tax_return is in violation of the paperwork reduction act nunn v commissioner tcmemo_2002_250 rejecting as without merit the argument that the federal_income_tax is unconstitutional this court rejects petitioner’s tax-protester arguments as frivolous and without merit because petitioner did not raise a valid claim such as a spousal defense or an alternative means of collection such claims are deemed to be conceded see rule b petitioner’s arguments do not present justiciable issues they ignore established law and give no basis for his claim that respondent abused his discretion in sustaining the federal_tax_lien this court concludes that respondent’s determination to proceed with collection of the tax_liabilities assessed against petitioner for the years at issue was not an abuse_of_discretion in reaching these holdings the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
